Citation Nr: 9920030	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
blindness of the right eye, due to central retinal artery 
occlusion and with decreased visual acuity in the left eye, 
exophthalamus, and exposure keratitis, for the period prior 
to November 2, 1998.

2.  Entitlement to an evaluation in excess of 40 percent for 
blindness of the right eye, due to central retinal artery 
occlusion and with decreased visual acuity in the right eye, 
exophthalamus, and exposure keratitis, for the period on and 
after November 2, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for blindness of the right eye, due to central retinal 
artery occlusion and with decreased visual acuity in the left 
eye, exophthalamus, and exposure keratitis, with a 30 percent 
evaluation assigned as of November 24, 1997.  In a January 
1999 rating decision, the RO increased this evaluation to 40 
percent, effective from November 2, 1998.  As the 40 percent 
evaluation was not effectuated as of the date of the 
veteran's initial claim, both the prior 30 percent evaluation 
and the current 40 percent evaluation remain at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  On November 24, 1997, the veteran was hospitalized and 
received treatment for right monocular blindness due to 
central retinal artery occlusion.

3.  Prior to November 2, 1998, the veteran's eye disability 
was manifested by visual acuity of 20/40 in the left eye and 
blindness, with no light perception, in the right eye.

4.  Evidence from the period on and after November 2, 1998 
reflects that the veteran's eye disability is manifested by 
visual acuity of 20/50 in the left eye and blindness, with no 
light perception, in the right eye.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for blindness of 
the right eye, due to central retinal artery occlusion and 
with decreased visual acuity in the left eye, exophthalamus, 
and exposure keratitis, effective November 24, 1997.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.20, 4.27, 4.84a, Diagnostic Codes 6063-6070 (1998).

2.  The criteria for a 50 percent evaluation for blindness of 
the right eye, due to central retinal artery occlusion and 
with decreased visual acuity in the left eye, exophthalamus, 
and exposure keratitis, have been met for the period on and 
after November 2, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.84a, Diagnostic 
Codes 6063-6070 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991).  

In this case, the veteran's claims file includes a November 
1997 VA hospitalization report showing that he was 
hospitalized on the 24th of that month after experiencing a 
sudden onset of blindness in this right eye.  Upon 
examination, the right pupil was nonreactive to light 
directly but did react consensually to light.  The veteran 
was unable to perceive light in the right eye.  Extraocular 
muscle movements were intact.  The assessment was a sudden 
onset of right monocular blindness, possibly secondary to a 
central retinal artery occlusion.  During the 
hospitalization, the veteran underwent a right carotid 
endarterectomy under regional cervical block.  He was noted 
to have tolerated this procedure well.  

A January 1998 VA treatment record reflects that the veteran 
had no light perception in the right eye but did have 
consensual response.  A subsequent record from this month 
revealed visual acuity of 20/40 in the left eye.

The veteran underwent a VA visual examination in May 1998, 
during which he complained of having no light perception in 
the right eye.  The examination revealed no light perception 
in the right eye and corrected visual acuity of 20/30 in the 
left eye.  Tension testing by Tono-Pen applanation measured 
26 mmHg in the right eye and 22 mmHg in the left eye.  A slit 
lamp examination showed arcus senilis change in both eyes.  
The iris was flat without neovascularization in both eyes.  
There was a posterior chamber intraocular lens in the left 
eye and a 2+ nuclear sclerotic cataract in the right eye.  
The vitreous was clear.  A fundus examination showed a cup to 
disc ratio of 0.9 in the right eye and 0.3 in the left eye.  
There was peripapillary atrophy appreciated in the left eye 
and moderately attenuated vessels in the right eye.  The 
macula was flat in both eyes, and there were pigmentary 
molting changes in the macula and in the right eye.  Also, 
the periphery examination was within normal limits.   The 
assessments were status post central retinal artery occlusion 
with no light perception vision in the right eye; 
pseudophakia in the left eye with posterior capsular 
opacification, requiring laser surgery in the future; a 
nuclear sclerotic cataract in the right eye; arcus senilis 
changes in both eyes; and chronic open angle glaucoma.  

In a July 1998 statement, a VA doctor rendered the opinion 
that the veteran's right eye blindness resulted from a 
failure on the part of the VA to recognize symptoms in a 
timely fashion; the diagnosis and appropriate treatment were 
delayed until the loss of vision was irreversible.  In light 
of this statement, the RO granted entitlement to compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
blindness of the right eye, due to central retinal artery 
occlusion and with decreased visual acuity in the left eye, 
exophthalamus, and exposure keratitis.  The grant of this 
benefit replaced the prior grant of service connection for 
defective vision, exophthalamus, and exposure keratitis, 
evaluated as 10 percent disabling from August 1982 to 
November 1997.  A 30 percent evaluation was assigned for the 
veteran's eye disability, effective November 24, 1997.

An October 1998 VA treatment record indicates that the 
veteran had no light perception in the right eye and 
corrected vision of 20/40 in the left eye.  A subsequent 
record from that month showed corrected vision of 20/30 in 
the left eye.  

The veteran underwent a second VA visual examination in 
November 1998.  During this examination, the veteran 
complained of decreasing vision in the left eye and 
difficulty in performing activities of daily living.  The 
examination revealed no light perception in the right eye and 
left eye vision corrected to 20/50.  In addition, Goldman 
visual field III, IV, E was performed and revealed mild 
peripheral visual field constriction with 30 degrees of 
intact visual field superiorly, 55 degrees temporally, and 45 
degrees nasally and inferiorly.  Intraocular tensions were 
measured to be 27 in the right eye and 33 in the left eye.  A 
slight lamp examination showed arcus senilis changes in both 
eyes.  The anterior chambers were deep and quiet.  The iris 
was flat, without any vascularization in both eyes.  There 
was a posterior chamber intraocular lens in the left eye with 
+2 posterior capsular opacity.  There was a 2+ nuclear 
sclerotic cataract in the right eye.  The vitreous was clear.  
The fundus examination showed a cups/disc ratio of 0.9 in the 
right eye and 0.3 in the left eye.  There was peripapillary 
attribute appreciated in the left eye and moderately 
attenuated arterial vessels in the right eye.  The macula was 
flat in both eyes, but there were pigmentary modeling changes 
present in both eyes.  The peripheral of the retina was 
within normal limits bilaterally.  Extraocular motility was 
intact, and there were no complaints of diplopia.

In summary, the examiner noted that the veteran had been 
diagnosed with complete and permanent blindness of the right 
eye secondary to a central retinal artery occlusion.  Also, 
the veteran had decreased vision in the left eye, as 
demonstrated by a mildly decreased visual field and 
moderately decreased best corrected visual acuity.  He had 
chronic open-angle glaucoma in both eyes, which explained the 
decreased visual field in the left eye.  In view of these 
findings, the RO increased the disability evaluation for the 
veteran's eye disorder to 40 percent, effective November 2, 
1998, in a January 1999 rating decision.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  In most cases, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  But see generally 
Fenderson v. West. 12 Vet. App 119 (1999) (concerning the 
application of "staged" ratings in certain cases in which a 
claim for a higher evaluation stems from an initial grant for 
service connection for the disability at issue).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1998).

In this case, the Board observes that the RO evaluated the 
veteran's eye disability at the 30 percent rate under 38 
C.F.R. § 4.84a, Diagnostic Code 6070 (1998) for the period 
prior to November 2, 1998.  Under this section, a 30 percent 
evaluation is warranted for blindness in one eye, with only 
light perception, and vision of 20/40 (6/12) in the other 
eye.  For the period on and after November 2, 1998, the RO 
has assigned a 40 percent evaluation under Diagnostic Code 
6069.  Under this section, a 40 percent evaluation is 
warranted for blindness in one eye, with only light 
perception, and vision of 20/50 (6/15) in the other eye.

In this case, however, the Board observes that the diagnostic 
criteria applied by the RO does not fully contemplate the 
veteran's disability, as the evidence shows that the veteran 
has no light perception in the right eye.  Rather, the Board 
finds that the veteran's eye disability would be more 
appropriately evaluated under the criteria for the anatomical 
loss of one eye under 38 C.F.R. § 4.84a (1998).  The Board 
finds that, in view of the loss of light perception in the 
right eye, the veteran's disability, insofar as it concerns 
the right eye, is more analogous to the loss of function 
resulting from the anatomical loss of an eye than to the loss 
of function resulting in blindness, with only light 
perception, of the same eye.  See 38 C.F.R. §§ 4.20, 4.27 
(1998).  In the view of the Board, the criteria for 
anatomical loss of an eye more closely approximate the degree 
of disability resulting from the veteran's right eye 
blindness, without light perception.  Under Diagnostic Code 
6066, an evaluation of 40 percent is warranted for the 
anatomical loss of one eye and vision of 20/40 (6/12) in the 
other eye.  Under Diagnostic Code 6065, an evaluation of 50 
percent is in order for the anatomical loss of one eye and 
vision of 20/50 (6/15) in the other eye, while the anatomical 
loss of one eye and vision of 20/70 (6/21) in the other eye 
warrants a 60 percent evaluation.  The Board observes that 
this criteria also allows for entitlement to special monthly 
compensation; however, the RO already granted this benefit on 
the basis of blindness in one eye in a July 1998 rating 
decision.

Both prior to and after November 2, 1998, there is evidence 
of no light perception in the right eye.  The evidence also 
reflects corrected vision of 20/40 in the left eye for the 
period prior to this date and corrected vision of 20/50 in 
the left eye for the period on and after this date.  As such, 
the criteria under Diagnostic Code 6066 for an increased 
evaluation of 40 percent, but not more, have been met for the 
period November 24, 1997 to November 1, 1998.  Additionally, 
the criteria under Diagnostic Code 6065 for an increased 
evaluation of 50 percent, but not more, have been met for the 
period on and after November 2, 1998.  The benefit of the 
doubt is resolved in the veteran's favor. 38 U.S.C.A. § 5107.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his eye disability has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations.  While the veteran was hospitalized 
from November to early December of 1997 for eye surgery, 
there is no indication that this disorder has necessitated 
frequent periods of hospitalization, or, in fact, any repeat 
hospitalizations, during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1998).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation of 40 percent for blindness of the right eye, 
due to central retinal artery occlusion and with decreased 
visual acuity in the left eye, exophthalamus, and exposure 
keratitis, is granted for the period November 24, 1997, to 
November 1, 1998.

An evaluation of 50 percent for blindness of the right eye, 
due to central retinal artery occlusion and with decreased 
visual acuity in the right eye, exophthalamus, and exposure 
keratitis, is granted for the period on and after November 2, 
1998.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

